Clark App. No. 2005 CA 22, 166 Ohio App.3d 206, 2006-Ohio-773. This cause is pending before the court as a discretionary appeal and claimed appeal of right. It appears from the records of the court that the appellant has not filed a memorandum in support of jurisdiction, due July 21, 2006, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this *1430cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause is dismissed sua sponte.